*500Dissenting Opinion by
Judge Rogers :
I respectfully dissent.
Section 599-A of the Second Class Township Code which is located under Article V entitled “Township Officers,” subdivision (j) headed “Township Police” and which itself bears the superscription “Special School Police,” provides: “Upon request of the board of school directors of the school district of the township, the board of township supervisors, by resolution, may appoint special school police, who shall have the duty of controlling and directing traffic at or near schools, and who shall be in uniform and shall display a badge or other sign of authority, and who shall be vested with all the power of local police officers. Such police shall serve at the pleasure of the board of township supervisors, and shall not come within the civil service provisions of this act, nor shall they be eligible to join any police pension fund maintained for the township police. Their compensation shall be fixed by the board of township supervisors and they shall be paid by the board of township supervisors, or jointly by the board of township supervisors and the board of school directors in a ratio to be determined by the two boards ... .” (Emphasis supplied.) Act of May 1, 1933, P. L. 103, as amended, 53 P.S. §65599A (Supp. 1974-1975).
It seems clear to me that officers so described are “[p]olicemen . . . employed by a political subdivision” who by the Act of June 24, 1968, P. L. 237, §1, 43 P.S. §217.1 are required to bargain collectively under that Act. As such, they are not public employes subject to the jurisdiction of the Pennsylvania Labor Relations Board under the Public Employe Relations Act. Act of July 23, 1970, P. L. 563, §301(2), 43 P.S. §1101.301(2) (Supp. 1974-1975). This is as it should be. Special school police, primarily responsible for the safety of school children, are essential to the public security and the Legislature wisely provided that their problems with *501their public employers should be settled otherwise than by legislation which permits work stoppages.
Judge Kramer joins in this dissent.